Appeal by the defendant from a judgment of the County Court, Suffolk County (Harris, J.), rendered February 3, 1984, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the evidence adduced at trial established the defendant’s guilt beyond a reasonable doubt and that the *653verdict was not against the weight of the evidence (CPL 470.15 [5]). ’
We reject the defendant’s contention that he was denied the effective assistance of trial counsel because his attorney failed to call the defendant’s landlady as a witness. "It is not for this court to second-guess whether a course chosen by defendant’s counsel was the best trial strategy, or even a good one, so long as defendant was afforded meaningful representation” (People v Satterfield, 66 NY2d 796, 799-800). We note that the defendant’s further claims of ineffective assistance of counsel are based on facts outside the record and therefore are not properly before this court.
Finally, under the circumstances of this case, we find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Niehoff and Harwood, JJ., concur.